Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendments to clarify the claims is acknowledged.  Examiner notes some additional issues which require attention in the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 84-96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 84, lines 14-15, “the one or more of the first identified individual fractions” should be –the identified one or more first individual fractions— for proper antecedent basis.  On line 17, “the first individual fractions” should be –the identified one or more first individual fractions--.  On line 19, “the columns and rows” should be –the first set of columns and rows--.  On lines 21-22, the one or more first identified fractions” should be – the identified one or more first individual fractions--.  On line 24, “the one or more first identified fractions” should be –the identified one or more first individual fractions—for clear antecedent basis. On line 25, after “fractions”, -- using a high-resolution chromatography device—should be added to provide antecedent basis for this element in dependent claims.  On line 26, after “more”, --of the plurality of—should be inserted for proper antecedent basis.  On lines 27-28, “the one or more second identified fractions” should be –the identified plurality of second individual fractions--. On lines 29-31, “determining individual first peak  areas” and “determining individual second peak areas” is not clear, absent a recitation of what analysis provides these “peak areas.”  It is suggested that—chromatographic—be inserted before ”peak” in both instances.  On line 30, “the one or more second identified fractions” should be –the indentified one or more of the plurality of second individual fractions— for proper antecedent basis.  That same change should be made on line 32.  On line 35, “peak area” should be changed to –chromatographic peak areas—in both instances for clear antecedent basis.
In claim 85, line 3, “the selected individual fractions” has no antecedent basis.  On line 4, “the same array” has no antecedent basis. 
In claim 87, line 2, “the selected individual fractions” has no antecedent basis and should be –identified one or more individual fractions--.  On line 3, “individual bins” is not clear.  Applicant has previously recited “one or more wells”.  On lines 3-4, “the fractions” is not clear.  Previously, applicant has recited “one or more first individual fractions” and “a plurality of second individual fractions”.
In claim 88, line 2, it appears that “identifying individual fractions” should be –identifying one or more first individual fractions— or –identifying one or more of the plurality of second individual fractions--.  On line 3 “the individual fractions” has no clear antecedent basis.
In claim 89, “selecting individual fractions” is not clear.  Applicant has recited no specific selection step, and two “dimension fractionation and selection” processes in the claims.
In claims 91 and 92, “identifying individual fractions” should be –identifying one or more first individual fractions and one or more second individual fractions--.  On line 2 of each claim, “the plurality of individual fractions” has no clear antecedent basis.
In claim 93, line 2 “multiplexing” is not clear.  It is not clear how is this different from the combining and collecting steps previously recited.  On line 3, “the selected individual fractions” has no clear antecedent basis.
In claim 94, “the selecting” has no clear antecedent basis, as there are two separate fractionation and selection processes recited.  
In claim 95, line 2, “the individual fractions” has no antecedent basis.  
Claim 96 is not clear. Some specific recitation of the automation steps or structure would clarify the claim. 
Response to Arguments
Applicant’s arguments, filed 06 September 2022, with respect to the rejection of claims 84-96 under 35 USC 112(a) and (b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 112(b) to correct some clarity and antecedent basis.
Allowable Subject Matter
Claims 84-96 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The closest prior art, “Antibody-free, targeted mass-spectrometric approach for quantification of proteins at low picogram per milliliter levels in human plasma/serum” to Shi, et al. teaches PRISM-SRM analysis, upon which applicants’ invention is based.  However, the reference to Shi, et al. does not teach, or fairly suggest, separating the sample into a two fractions, a high-abundance protein (HAP) fraction and a low-abundance protein (LAP) fraction,  prior to spiking the LAP fraction with a labeled target analyte and performing the PRISM-SRM analysis.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL WARDEN whose telephone number is (571)272-1267. The examiner can normally be reached Monday-Friday, 8:00 am-5:30 pm, Friday, 7:30 am-11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL A WARDEN/           Supervisory Patent Examiner, Art Unit 1798